Citation Nr: 0916491	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-36 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for foot fungus.

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Veteran was scheduled to present testimony before a 
Hearing Officer at the RO in November 2005.  However, the 
Veteran failed to report to the hearing.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

On his November 2005 VA Form 9, the Veteran requested a 
hearing at the RO before a Veterans Law Judge of the Board.  
See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2008).  Such a 
hearing has not been scheduled, and the Veteran's request for 
such a hearing has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Board hearing at the RO before a 
Veterans Law Judge in accordance with 
the docket number of his appeal.  The 
Veteran should be notified by letter of 
the date, time, and place of such a 
hearing.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

